  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, California 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for DORIS A. KAELIN,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                               Case No. 18-50398 MEH
                                                          Chapter 7
 12                                                       Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                       EX PARTE APPLICATION FOR ORDER
                     Debtor.                              AUTHORIZING TRUSTEE TO DELIVER
 14                                                       SANCTION FEES AWARDED TO
                                                          SPECIAL COUNSEL
 15                                                       (Parrish Law Offices)
 16                                                       [No Hearing Requested]
 17

 18   TO THE HONORABLE M. ELAINE HAMMOND, UNITED STATES BANKRUPTCY
      JUDGE:
 19

 20

 21           Doris Kaelin, the duly appointed and acting Chapter 7 Trustee (“Trustee”) for the

 22   bankruptcy estate of TechShop, Inc., files this Ex Parte Application for Order Authorizing Trustee

 23   to Deliver Sanction Fees Awarded to Special Counsel (“Application”).

 24           On June 25, 2018, the Bankruptcy Court entered its order authorizing the Trustee to employ

 25   Parrish Law Offices (“Law Firm”) to act as the Trustee’s special counsel with regard to pre-petition

 26   infringement litigation [Docket 130] (“Special Counsel Order”). Specifically, the Special Counsel

 27   Order, which is effective, nunc pro tunc, to February 26, 2018, authorized the Law Firm to assist

 28   the Trustee with regard to litigation entitled TechShop, Inc. v. Dan Rasure, TechShop 2.0 LLC, and


Case: 18-50398      Doc# 205     Filed: 01/24/19     Entered: 01/24/19 14:55:51       Page 1 of 3        1
  1   TechShop 2.0 San Francisco LLC, pending before the United States District Court, Northern

  2   District of California, Case No. 18-CV-01044 DMR (“Litigation”). Under the provisions of the

  3   Special Counsel Order, no fees or expenses can be paid to the Law Firm except upon further order

  4   of the Court. See ¶4 of the Special Counsel Order.

  5          Under the provisions of the estate’s engagement letter with the Law Firm, the Law Firm is

  6   to be compensated on a contingency fee basis, subject to further order of the Bankruptcy Court. A

  7   complete copy of the Trustee’s engagement agreement with the Law Firm is attached as Exhibit A

  8   to the Declaration of Proposed Special Counsel [Docket 80-1] filed on May 9, 2018 (“Declaration”).

  9   A true and correct copy of Declaration is attached as Exhibit 1 to the Trustee’s Request for Judicial

 10   Notice The engagement agreement provides, at ¶6.C., that any award of sanctions in favor of the

 11   Law Firm shall not be considered as part of the estate’s recovery, but shall “belong exclusively to

 12   Attorney as additional compensation for extraordinary time and effort.”

 13          On November 14, 2018, the Magistrate overseeing the Litigation awarded sanctions against

 14   the defendants in the Litigation in the amount of $10,000. A true and correct copy of the sanction

 15   order is attached as Exhibit 2 to the Trustee’s Request for Judicial Notice.

 16          On or about January 23, 2019, the defendants in the Litigation delivered to the Trustee a

 17   check in the amount of $10,000. By this Application, the Trustee seeks Bankruptcy Court authority

 18   to deliver to the Law Firm the $10,000 in sanctions awarded in the Litigation.

 19          Bankruptcy Code Section 105 authorizes the Court to “issue any order…that is necessary or

 20   appropriate to carry out the provisions of [title 11].” Under the circumstances, the Trustee believes

 21   it is appropriate that the Court authorize the Trustee to pay the $10,000 sanction award to the Law

 22   Firm. Because the $10,000 sanctions award is not property of the bankruptcy estate, the Trustee

 23   submits this application is appropriately submitted on an ex parte basis.

 24   ///

 25   ///

 26   ///

 27   ///

 28   ///

Case: 18-50398      Doc# 205     Filed: 01/24/19     Entered: 01/24/19 14:55:51        Page 2 of 3        2
  1          WHEREFORE, the Trustee prays for an order authorizing her to deliver the $10,000

  2   sanction award to the Law Firm.

  3

  4   DATED: January 24, 2019           RINCON LAW LLP

  5

  6
                                        By: /s/ Gregg S. Kleiner
  7                                         GREGG S. KLEINER
                                            Counsel for DORIS A. KAELIN,
  8                                         Trustee in Bankruptcy
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398     Doc# 205     Filed: 01/24/19   Entered: 01/24/19 14:55:51   Page 3 of 3   3
